Citation Nr: 1202921	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1996.  This included service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the Veteran's case subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.

In October 2009, the Veteran and his representative testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter was remanded by the Board for additional development in January 2010.  Adjudication on the merits now can occur given that this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The weight of the evidence shows that the Veteran's sleep apnea is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein awards service connection for sleep apnea.  This constitutes a full grant of the benefit sought in this case.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  

II.  Service Connection

The Veteran asserts that he developed sleep apnea as a result of his service, whether in the Southwest Asia theater of operations during the Persian Gulf War or otherwise.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Additionally, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for Persian Gulf Veterans further may be established if a qualifying chronic disability becomes manifest to a compensable degree not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 75 Fed. Reg. 81,834 (Dec. 29, 2011) (for codification at 38 C.F.R. § 3.317).  Qualifying chronic disabilities include, among other things, an undiagnosed illness and a medically unexplained chronic multi-symptom illness.

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatment records reflect that the Veteran reported having trouble sleeping at least 3 nights per week upon separation from service.  However, no abnormalities relevant to sleep were found upon clinical evaluation at that time.

VA treatment records show the following.  The Veteran complained of chronic insomnia and nocturnal interrupted sleep around August 2003.  Obstructive sleep apnea was diagnosed following a sleep study beginning in October 2003.  Beginning in March 2004, apnea was diagnosed.  

In February 2005, a letter from the same VA medical professional who originally diagnosed obstructive sleep apnea was submitted.  This professional indicated having reviewed the Veteran's sleep study report.  Next indicated was that sleep apnea is common and affects at least 4 percent of the male population in the United States.  The VA medical professional then opined that he could not "verify and state as a fact that [the Veteran's] condition of obstructive sleep apnea is related to Gulf War Syndrome although it is probably as likely as not."

D.H., a soldier who served with the Veteran, stated in a March 2005 letter that he witnessed the Veteran experience problems while he slept.  Specifically, he noted that the Veteran snored loudly, had difficulty breathing, and had sudden pauses of breath.  He further reported waking up the Veteran many times because he feared the Veteran had stopped breathing.

The Veteran testified at the October 2009 Travel Board hearing that he did not have any sleep problems prior to his entry into service.  He also testified that during service in 1990 or 1991 he began experiencing problems such as snoring and waking up out of his sleep a lot.  He recounted having sought in-service treatment only once, however.  The Veteran further recounted that he was not diagnosed with sleep apnea in service but around 3 to 4 years prior.  

In May 2010, a VA respiratory diseases, miscellaneous examination was undertaken.  The examiner who conducted it reviewed the claims file, to include service and VA treatment records, the February 2005 letter from a VA medical professional, and D.H.'s March 2005 letter, and interviewed the Veteran.  After physical assessment and the completion of relevant diagnostic testing, obstructive sleep apnea was diagnosed.  The examiner opined that this condition was less likely than not due to the Veteran's military service.  Noted in this regard was that the Veteran service records did not support a conclusion that his sleep apnea was incurred during service.  This was because he did not have ongoing sleep problems or treatments during service other than mentioning difficulty sleeping in 1996 as well as because sleep apnea was not diagnosed until after he left service in 2004.  Also noted was that the VA medical professional's opinion was not supported by a rationale.

The Veteran reiterated much of his Travel Board hearing testimony in an August 2011 statement.  He additionally noted that he was never tested for sleep apnea during service even after complaining of symptoms such as problems sleeping.

Based on the above, the Board finds that service connection for a sleep apnea is warranted.  The requirements for service connection for an undiagnosed illness associated with Persian Gulf Veterans have not been met.  Yet each of the requirements for establishing general service connection has been met.

The basis for service connection for Persian Gulf Veterans, the existence of a qualifying chronic disability, is not shown.  As discussed below, there is a diagnosis of sleep apnea.  It follows that an undiagnosed illness is not at issue in this case.  Also as discussed below, sleep apnea constitutes the manifestation of a medically explained symptom.  A medically unexplained chronic multi-symptom illness accordingly is not found.

Satisfaction of the general service connection requirement of a current disability occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in October 2004.  Diagnoses of obstructive sleep apnea and apnea have been documented in VA treatment records since October 2003 and March 2004 respectively.  Obstructive sleep apnea further was diagnosed at the May 2010 VA examination.  It follows that the Veteran has had sleep apnea throughout the entire duration of the claim.  A current disability therefore is found.

The next question is whether the Veteran incurred or aggravated an injury or disease concerning sleep during service.  Service treatment records do not reveal that he ever was treated for any type of sleep problem.  They further do not reveal that he ever was diagnosed with any type of sleep problem, to include upon separation.  However, they do reveal his complaint at separation of having trouble sleeping at least three nights per week.  The Veteran additionally has recounted that he began experiencing problems such as snoring and waking up out of his sleep a lot during service.  Further, D. H. recounted that the Veteran snored loudly during his sleep in-service.

That the Veteran may have had difficulty sleeping, snored or snored loudly, and woke up a lot out of his sleep during service does not necessary mean that he experienced sleep apnea during service, however.  Apnea is defined as "cessation of breathing."  See Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007). Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Id.  Finally, obstructive sleep apnea is defined as "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during ... sleep."  Id.  

D.H.'s lay statement is the only evidence that directly addresses cessation of breathing during sleep.  He is competent to indicate that the Veteran had difficulty breathing as well as sudden pauses of breath, for which he was awakened due to fear he had stopped breathing, while sleeping during service.  As a soldier who served with the Veteran, the Veteran's aforementioned sleep breathing problems were observed by him.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  

Service treatment records are silent with respect to breathing cessation during sleep.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The absence of such evidence is simply one factor among many others, such as possible bias and conflicting statements, that may be considered in evaluating the credibility of lay evidence.  Id.; see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility).  

Here, D.H.'s statement is found to be credible despite the absence of contemporaneous medical evidence.  Interest/self-interest is not an issue given that it is not apparent that a favorable outcome for the Veteran will not result in monetary compensation for him.  There is no internal inconsistency within the statement.  No basis exists to conclude that it is inconsistent with the other evidence.  Facial implausibility further is not shown.  It indeed is entirely possible that the Veteran had periods in which he stopped breathing in his sleep during service.  As such, D.H. is not only competent but also credible in this regard.  The in-service sleep problem of breathing cessation thus has been established.

All that remains is a determination on whether the Veteran's current sleep apnea is related to his service, to include his in-service breathing cessation while asleep.  Conflicting evidence exists concerning this point.  

The VA examiner's opinion is negative.  In contrast, the VA medical professional's opinion is positive.  While it could not be verified and stated as a fact or actuality that the Veteran's sleep apnea was related to his service, such a relationship was not found to be merely speculative or possible.  See 38 C.F.R. § 3.102; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998); Goss v. Brown, 9 Vet. App. 109 (1996); Warren v. Brown, 6 Vet. App. 4 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements insufficient).  It rather was found to be "probably as likely as not."  Probably is defined as "insofar as seems reasonably true, factual, or to be expected" or "without much doubt."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 989.  In other words, the VA medical professional opined that a service relationship was, at a minimum, as likely as not.  

Both opinions are deficient in some way.  Applicable judicial precedents mandate that opinions be based on consideration of the Veteran's complete medical history.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), and Stefl stand for the proposition that opinions must be supported by analysis, reasoning, or rationale.  

The VA examiner's opinion was provided after review of the claims file containing service and VA treatment records, D.H.'s statement, and the VA medical professional's positive opinion.  It was accompanied by a rationale.  However, the probative value/weight of the opinion is diminished because the rationale for it is insufficient given the following.  No mention whatsoever was given to D.H.'s competent and credible statement.  This was particularly important since the statement shows breathing cessation during service and therefore differs from the service treatment records, which were heavily relied upon, that did not.  Also, no real analysis of the VA medical professional's positive opinion was undertaken.  It simply was written off for lack of a rationale.  

The probative value/weight of the VA medical professional's opinion is diminished for the following reasons.  This opinion predates D.H.'s statement and the VA examiner's negative opinion.  Thus, this evidence was not considered.  Service treatment records and complete VA treatment records as of the time of the opinion also were not considered, as it was not provided after review of the claims file.  It rather was provided after review only of the Veteran's sleep study report.  As noted by the VA examiner, it was not accompanied by a rationale.  General information on the prevalence of sleep apnea was set forth but not anything specific to the Veteran.  

In sum, the VA examiner's negative opinion is worth some but not complete probative value/weight and the VA medical professional's positive opinion is worth some but not complete probative value/weight.  The total weight of the opinions of record therefore is in equipoise.  This triggers application of the benefit of the doubt in favor of the Veteran on this point.  A relationship between his current sleep apnea and his service accordingly is found.

Each of the requirements having been satisfied, general service connection for a sleep apnea is granted.  Proceeding to consider whether service connection is warranted under a different theory of entitlement (chronicity/continuity of symptomatology, 38 C.F.R. § 3.303(d)) is unnecessary given this determination.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


